 FEDERAL-MOGUL CORPORATION325Federal-Mogul CorporationandInternational Union,United Automobile,Aerospace&Agricultural Im-plement Workers of America,UAW Cases 10-CA-11342, 10-CA-11388, and 10-RC-10230June 2, 1976NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findingsRespondent contends that the Administrative Law Judge relied on precn-tical period conduct to overturn the election of May 30, 1975We do notrely on any such conduct in affirming the Administrative Law Judge s rec-ommendation that the election of May 30 be set asideThe Respondent has requested oral argument This request is hereby de-nied as the record, the exceptions, and the briefs adequately present theissues and the positions of the partiesDECISION, ORDER, AND DIRECTION OFTHIRD ELECTIONBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn January 2, 1976, Administrative Law JudgeWalter H Maloney, Jr, issued the attached Deci-sion in this proceeding Thereafter, Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed an answering briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings,' andconclusions of the Administrative Law Judge and toadopt his recommended OrderORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Federal-Mogul Corpora-tion,Hamilton, Alabama, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order, except that the attachednotice is substituted for the Administrative LawJudge's noticeIT IS FURTHER ORDERED that the election held onMay 30, 1975, in Case 10-RC-10230 be set aside,and that case severed and remanded to the RegionalDirector for Region 10 for processing in accordancewith our Decision, Order, and Direction of ThirdElection herein, in the following stipulated appropri-ate unitiThe Respondent contends it is entitled under the Freedom of Informa-tion Act to have access to all affidavits taken during the election objectionsinvestigation, notes, memoranda, particularly appeals and advice memoran-da Regional Directors documents authorizing the issuance of complaintsand instructions directing a hearing in these cases On September 12 1975it requested the Regional Director to produce these materials, which requestwas denied on September 23 On October 7 Respondent moved for a con-tinuance of the October 20 hearing so it could exhaust its rights of appealfrom the denial of its Freedom of Information Act request Notice that theRegional Director had denied that motion was received by Respondent onOctober 14 Respondent's appeal of the Regional Director's denial (of itsinformation request) to the Acting General Counsel which was pendingduring the hearing herein was likewise denied by letter dated November 14By oral motion, Respondent asked the Administrative Law Judge for acontinuance at the commencement of the hearing on October 20, to pursueitsappeal but said motion was denied by the Administrative Law JudgeRespondent contends that the failure to produce this information depriveditof due process The Board's Rules and Regulations, Sec 102 117 providesthe procedure whereby the requests for information are to be made Underthat section in the event of an adverse determination by the Regional Direc-tor an appeal to the General Counsel should be made At the time of thehearing herein Respondent's appeal of the Regional Director's ruling waspending before the Acting General Counsel Consequently, we affirm theruling of the Administrative Law Judge which was in keeping with theBoard s Rules and Regulations regarding the appeal procedure Further theRespondent was given access to all affidavits of witnesses who testified inbehalf of the General Counsel in accordance with our normal procedureThus even if such affidavits should have been provided at an earlier stagethere is no showing that Respondent was prejudiced by the failure to do soCase Concrete Co Inc,220 NLRB 1306 (1975)Gould Inc,221 NLRB 899(1975)2The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge s resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products Inc91All production and maintenance employeesemployed by the Employer at its Hamilton, Ala-bama, plant, excluding all office clerical employ-ees, plant clerical employees, technical employ-ees,qualitycontrol technicians, laboratorytechnicians,professionalemployees,guards,watchmen and supervisors as defined in the Act[Direction of Third Election andExcelsiorfoot-note omitted from publication ]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFederal-Mogul Corporation is posting this notice tocomply with the provisions of an Order of the Na-tional Labor Relations Board The Order was issuedafter a hearing before an Administrative Law Judgeafter which we were found to have violated certainprovisions of the National Labor Relations Act224 NLRB No 32 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT coercively interrogate employeesconcerning their union sympathies and activi-tiesWE WILL NOT threaten to close the plant or tolay off employees because they have voted forunion representationWE WILL NOT promise benefits to employees inan attempt to persuade them from giving sup-port to the UnionWE WILL NOT threaten employees with the lossof existing benefits if they vote for union repre-sentationWE WILL NOT engage in surveillance of theunion activities of employees and WE WILL NOTattempt to create in the minds of employees theimpression that we are engaging in surveillanceof their union activitiesWE WILL NOT discriminate against employeesin the hire or tenure of employees in order todiscourage their membership in or support ofInternational Union, United Automobile Aero-space & Agricultural Implement Workers ofAmerica, UAW, or any other labor organiza-tionAll our employees are free to join or re-main members of that Union or any otherunionWE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed to them by Section 7 ofthe Act These rights include the right to form,join, or assist labor organizations, to bargaincollectively through representatives of their ownchoosing, and to engage in other concerted pro-tected activities for their mutual aid and protec-tionWE WILL offer full and immediate reinstate-ment to Edsel D Emerson to his former job or,if it no longer exists, to a substantially equiva-lent position, without prejudice to his seniorityor other rights he formerly enjoyed, and WE WILLmake whole Edsel D Emerson and Gary Rob-erts for any loss of pay which they have sufferedby reason of the discrimination found in thiscase, with interest thereon at 6 percent per an-numThe representation election conducted on May 30,1975, has been set aside and another election will beheld at such time as the Regional Director of theBoard deems appropriate Further notice of the date,time, and place of said election and the eligibility tovote in said election will be postedFEDERAL-MOGUL CORPORATIONDECISIONFINDINGS OF FACTSTATEMENT OF THE CASEWALTER H MALONEY, JR, Administrative Law JudgeThis case came on for hearing before me at Hamilton, Ala-bama, upon a consolidated complaint,' issued by the Re-gional Director for Region 10 It alleges that the Respon-dentFederal-MogulCorporation 2 committed variousindependent violations of Section 8(a)(1) of the Act, andthat it laid off Gary Roberts and discharged Edsel De-wayde Emerson in reprisal for union activities in violationof Section 8(a)(3) of the Act The complaint case is consoli-dated with a representation case in which the Union hasalleged that the Respondent unlawfully interfered with anelection held on May 30, 1975, by various acts and con-duct, most of which constitute the gravamen of the consoli-dated complaint issued by the Regional Director 3 TheUmon requests that the election be set aside and that an-otherrepresentationelectionbedirectedattheRespondent's Hamilton, Alabama, plant The Respondentcontends that Roberts was laid off for poor job perfor-mance and that Emerson was discharged for excessive ab-senteeism and for failing to present a medical excuse sub-stantiating the legitimate nature of his absence on March20 Respondent denies certain allegations of objectionableconduct and independent violations of Section 8(a)(1) butiThe principal docket entries in the complaintcase are asfollowsCharge filed by International Union, United Automobile, Aerospace andAgricultural Implement Workers of America, UAW (herein called Union orUAW) on July 14, 1975, and amended on August 4, 1975,complaint issuedSeptember 3, 1975, Respondent's answer to original complaint filed Sep-tember 15, 1975, consolidated complaint issued September 24, 1975,answerto consolidated complaint filed October 2, 1975, hearing held in Hamilton,Alabama, on October 20, 21, 22, and 23, 1975 briefs filed with me by theGeneral Counsel, the Charging Party, and the Respondent on December 11975Allegations of objectionable conduct and violations of Sec 8(a)(1)of the Act based on statements made by SupervisorJamesHammitte werewithdrawn at the conclusion of the hearing by the General Counsel and theCharging Party Therefore, they play no part in these findings and conclu-sions2 The Respondent admits, and I find, that it is a corporation authorized todo business in the State of AlabamaItmaintainsan office and factory inHamilton, Alabama, where it manufactures and sells tapered roller bearingsused in the manufacture of automobiles and trucks During the preceding 12months, a representative period it sold and shipped directly from its Hamil-ton,Alabama, plant to points and places outside the State of Alabamamerchandise valued in excess of $50,000 Respondent is an employer withinthemeaning of Sec 2(2), (6) and (7) of the Act The Union is a labororganization within the meaning of Sec 2(5) of the ActThe principal docket entries in the representationcaseare as followsRepresentation petition filed by the Union on December 31 1974 seek-ing an election in a unit composed of Respondent s production and maintenance workers at the Hamilton plant, stipulation for certification upon con-sent election agreement approved by the Regional Director on January 241975, representation election held on March 7, 1975, which Union won by252 to 199 objections to election filed by Respondent on March 17, 1975report on objections, dated April 17, 1975,sustainingone of the objectionsfiled and recommending a second election, direction of second election byBoard in absence of appeal by the Union on May 2, 1975, second electionconducted on May 30, 1975, which Union lost by a vote of 200 to 237union objections to second election filed on June 5, 1975 consolidation ofobjections with the complaint case ordered by Regional Director on Sep-tember 5, 1975 FEDERAL-MOGUL CORPORATIONpresented no evidence to support its general denial of otheraspects of 8(a)(1) violations and objectionable conductwhich were allegedUpon these contentions, the issuesherein were drawn 4A TheObjectionable Conduct andUnfairPracticesAlleged1BackgroundRespondent is a conglomerate which manufactures anddistributes automobile and truck parts on a worldwide ba-sisIts corporate headquarters is in Detroit, Michigan Itsso-called bearing group, consisting of four factories whichmanufacture automotive bearings, is composed of plantslocated at McComb, Illinois, Greensburg, Indiana, Lan-caster, Pennsylvania, and the plant involved in these caseswhich is located at Hamilton, the county seat of MarionCounty in northwestern Alabama The McComb andHamilton plants are not organized while the Greenburgand Lancaster plants are For many years the Respondentmanufactured tapered roller bearings in Detroit at its HartAvenue and Shoemaker plants It phased out and closedthe Hart Avenue and Shoemaker plants and laid off about1,900 employees Its Detroit employees had been repre-sented for a long period of time by the UAWIn 1972, the Respondent began to construct the Hamil-ton plant Production at that plant started early in 1973 AtHamilton, Respondent manufactures approximately 450varieties of 4- to 8-inch tapered roller bearings A numberof management personnel were transferred from Detroit toHamilton Respondent also began to hire and to train localresidents to work at the Hamilton facility As HamiltonandMarion County have a predominately agriculturalbackground, Respondent found that there was a shortageof skilled and even semiskilled employees in the localityfrom which it could draw a work force, so, in cooperationwith the Alabama Training Center, a vocational trainingschool located at Hamilton, Respondent began a trainingprogram to teach employees the many skills and intricatesteps involved in the manufacture of bearings By early1975, the work force at Respondent's plant had grown to620, including all classificationsRecently, Respondent re-duced its salaried personnel by 5 percent and made a slightreduction through attrition of its Hamilton production andmaintenance employeesThe Hamilton plant involves a large-scale commitmentof capital amounting to an estimated $30 to $50 millionRespondent still considers the Hamilton plant in the start-up phase of operations In 1973 and 1974, the plant opera-tion lost a substantial amount of money and is just nowbeginning to make a small profit Respondent regards mostof its Hamilton employees as semiskilled and still in thetraining phase of their developmentLate in 1973, the Machinists (IAM) began an organizingdrive among Respondent's production and maintenanceemployees at Hamilton Other unions, namely, the Steel-workers, the Aluminum Workers, the UAW, joined in At afour-union election which took place in the spring of 1974,4 Errors in the transcript have been noted and corrected327no union won The UAW continued its efforts to organizeIn December 1974, the UAW served a demand for recogni-tion upon the Respondent, claimed majority status, andoffered to prove it with a card checkWhen this requestproved fruitless, the UAW filed a representation petitionon December 31 and went to one-union election on March7, 1975 As noted in footnote 3, the UAW won this electionby a vote of 252 to 199, but the election was set asidebecause assertedly misleading propaganda was distributedin the company parking lot the day before the ballotingtook place The Union lost the second election, held onMay 30, by a vote of 200 to 237 It is this latter election,along with certain attendant matters, which are the focalpoints of the instant litigation2Respondent's campaign-objectional conduct andviolations of Section 8(a)(1)At both elections in 1975, the UAW put on a spiritedcampaign to organize the Respondent's Hamilton employ-ees,and the Respondent attempted point by point tocounter the UAW's efforts and to resist the organizing ef-fort by various means at its disposal During the first partofMay 1975, Plant Manager James W McLeod held twococktail parties at his home in which he endeavored toenlist community support behind Federal-Mogul's resis-tance of the UAW campaign These parties were attendedby a number of local businessmen and community leaders,including the mayor of Hamilton McLeod took advantageof the occasions to deliver a prepared text to his assembledguestsHe portrayed the UAW's organizing effort as badfor the Company, its employees, and the community Herecounted the fact that UAW had represented Federal-Mogul's employees in Detroit for a period of 30 years andattributed the decision of Federal-Mogul to close thoseplants in large measure to the UAW's "series of excessivewage and benefit demands " The results were a loss to theDetroit area of 1,900 jobs and a gross payroll of $20 mil-lionHe suggested that other companies, such as Allis-Chalmers, had the same unhappy experience because ofthe UAW McLeod went on to tell his guests that the Re-spondent was responsible for a $6 3 million payroll in theHamilton area, but it was not yet firmly established and itwould take several more years to become so establishedHe cited current economic conditions as a complicatingfactorHe further charged that the advent of the UAWcould further complicate the situation and make it evenmore difficult to achieve the stability necessary for a long-term operation He urged the local business men and com-munity leaders to "speak out, counsel, and explain why inyour opinion the UAW would be bad for the employees,the Company, and the community " Lists of Respondent'semployees were present at the parties for inspection by theinvited guests, and they were encouraged to call McLeodor Company Personnel Manager Jerry Meyers, either atthe office or their homes, for further informationMcLeod also conducted a series of meetings betweenMay 19 and 23 among the employees at the plant Some 27such meetings were held during this period of time in theCompany's conference room Employees were brought into the room in groups of 15 to 20 and were given approxi- 328DECISIONSOF NATIONALLABOR RELATIONS BOARDmately the same talk by McLeod who used notes to assistin his presentationHe recited the benefits of remainingunorganized and the shortcomings of the UAW and itscampaign effortHe stated that the Hamilton Plant hadlost money in 1972, 1973, and 1974 and was in a position tostartmaking a profit for the first time at the beginning of1975, when the economy slowed down, the plant was dis-rupted with continued union activity, and customers can-celed orders He stated that, in March and April, custom-ers canceled $1,449,419 worth of orders from the Hamiltonplant 5 He also noted that there had been a reduction ofsalaried personnel in the office and shop of 5 percent, whileFederal-Mogul plants throughout the United States laid off1,617 (or 22 percent) of their employees and the Southfieldheadquarters reduced its staff by 119 (or 17 percent) Heexpressed the hope that layoffs could be avoided at Hamil-ton, noting that steady paychecks had been a way of life atthe Hamilton plant and that the Company would do ev-erything it could to keep it that way He recounted thehistory of Federal-Mogul, stating that in Detroit it hadbeen beset with foreign competition and UAW demands,so in the face of such pressures, its only alternative wasmove or get out of the bearing business and it did both itlost some business and moved the rest to McComb, Illi-nois, and to Hamilton, Alabama, two union-free plants Heobserved that the UAW did nothing to save the jobs ofemployees who worked in Detroit and now it is seeking toget into the Hamilton plant He expressed the opinion thatthe presence of the UAW in Hamilton would keep industryfrom moving into the locality and stated, "If the UAW hadbeen here, this plant would not be here " McLeod reiterat-ed the Company's determination to resist the UAW be-cause, "if we don't, it will hurt this area from job growth(sic)-Many people in the past were forced to move awaybecause of no jobs I sincerely believe your children will beaffected by how you vote on May 30 "He went on to cite examples of other communities, suchas nearby Russellville, Alabama, where unionization of aplant had caused community stagnation He called on al-leged UAW promise of a dollar-an-hour wage increase fan-tastic and said it would not happen at Hamilton He statedthat Federal-Mogul was going to stay competitive "Wemade the mistake once of paying non-competitive wagesand benefits and ended up with closed plants We are com-mitted to never making the mistake again It is not whatyou need I personally think that without the hostile UAWdisrupting this plant you have a better change to moveforward on wages " As an example of asserted UAW ex-cess, he referred to the status of the Hoover Ball and Bear-ing plant at Whitmore Lake, Michigan, near Detroit Mc-Leod had formerly worked for Hoover Ball and BearingHe stated that because Hoover did not reach agreementwith the UAW, it just announced that it was closing itsplantHe also claimed that Allis-Chalmers went out of thepad-mounted transformer business because they were wayout of line on wages and attributed this situation to theUAW He noted that Federal-Mogul did not want a layoff,5McLeod admitted at the hearing that no customer had ever informedhim that it was canceling an order either becauseof the UAW or itsorganiz-ing campaign"but if we had to have a layoff, it will be by seniority,"stating that such a procedure was guaranteed to employeesin writing by the RespondentIn addition to the series of small group talks given byMcLeod in mid-May, he also gave a series of five "25thHour" speeches the day before the election to larger assem-blies of employees in the plant cafeteria I credit employeeJerry Inmon's statement that, at the speech Inmon attend-ed,McLeod told employees that, without unionization,there were no strikes or violence and they had avoided alayoff at Hamilton even though the economy was badAmong the many leaflets distributed by the Respondentduring the campaign was a cartoon which was circulatedabout March 20 It portrays a union spokesman champi-oning "UAW's Detroit Model Super Package," includingautomotive wages, job assignment clause, and huge bene-fits,but then cautions employees about "what's behind thescene9"On the following page are drawings of closedplantsOn or about May 26, the Company distributed ad-ditional campaign literature in the form of a question-and-answer booklet The booklet was designed to emphasizethe disadvantages of unionism In answering the question,"How would the Company run the plant if the UAWwins", the Company replied, "strictly according to thecontract This means that employee problems will not bedealtwith individually, but only through the union youselected as your SOLE SPOKESMAN For instance, this meansthat if the economy is down the Company will lay off em-ployees strictly by the contract rather than continuing atfull employment as it has over the past few weeks" Inanother leaflet, distributed a day or two before the election,Respondent made additional question-and-answer state-ments It gave a negative answer to the question, "Can theUAW guarantee you that Federal-Mogul will keep operat-ing here if you vote for the UAW9" On May 19, it issued aleaflet containing similar language to that used by McLeodin his personal talks with employee groups Among thestatements made in writing was "The economy has sloweddown, this plant has been disrupted with continued unionactivity and customers have canceled orders In fact, inMarch and April, customers canceled $1,449,419 worth oforders from the Hamilton plant The present outlook is notgood, but I remain optimistic If we can get this unionbusiness behind us, if our customers gain confidence, andif the economy recovers, as most think it will, then thisplant can again progress forward In the meantime, I havereluctantly taken some necessary initial steps There hasbeen a reduction in salaried personnel (office and shop) ofabout 5 percent In an attempt to gain back some business,there is also a price reduction effective June 1 on most ofour bearings These are modest measures, and I hope se-vere steps can be avoided "3 Statements of individual supervisors to employeesThere is testimony in the record adduced both by theGeneral Counsel and the Charging Party to the effect thatvarious supervisors made statements to employees duringthe course of the preelection campaign which constituteviolations of Section 8(a)(1) of the Act or objectionableconduct A large number of supervisors involved in these FEDERAL-MOGUL CORPORATION329conversations were not called as witnesses to admit, deny,or explain their statements, and Respondent's declinationto proffer them is not explained 6 Accordingly, statementsattributed to such supervisors by various employees or for-mer employees who testified in support of the complaint orobjections will be taken as recounted by themOn or about May 21, Foreman Keith D Thomas ap-proached maintenance mechanic Jerry Inmon as he wasrepairing a conveyor and began to speak to him about theUnion and the forthcoming election Thomas asked Inmonwhy employees were for the Union and what the Companyhad done to turn them against the Company He askedInmon what the Union could do for employees generallyand specifically what the Union could do for Inmon as anindividual employeeHe also asked Inmon if employeesreally believed the rumor that the Union would get them a$1 an hour more in wages Thomas told Inmon that theCompany would close the plant down before it would giveemployees a $1-an-hour raiseOn the Wednesday before the second election (whichtook place on Friday, May 30), Inmon requested a meetingwith General Foreman Roger H Steagall in Steagall's of-ficeThe meeting was attended by Steagall, Inmon, Thom-as, and Harry McCarley, a welder who had been electedchairman of the union negotiating committee following theshort-lived union victory of March 7 The purpose of themeeting was to discuss Inmon's longstanding request thathis brother be hired at the plant During the meeting, Stea-gall asked McCarley and Inmon why they supported theUnion and also asked them what they expected to gainfrom a union victory Steagall asked them if he thoughtthere was going to be a big raise throughout the plant if theUnion won, stating angrily that there was "no damn way"that such a raise would be granted During the meeting,either Steagall or Thomas said that he had heard reports tothe effect that an employee, B C Allen, had spoken at aunion gathering, slammed his fist on a table, and statedthat he would close the plant down Inmon's reply was thatAllen was not the Union and that the people would decidebefore any strike took place It was also noted that Mc-Carley, not Allen, had been elected chairman of the com-mittee and "you didn't see him jumping up and down "Steagall concluded the meeting by asking the employees tovote "No "On the day before the election, Foreman Salvatore"Sam" Alma approached Inmon as he was working on amachine and asked him what he expected to gain fromsupporting the UnionHe also asked Inmon what theCompany had done to him to cause him to turn against itInmon then asked Alula if he thought that the Companywould really close down the plant if the Union came in andAlma replied, "Yes, if they had to "Inmon also overheard a conversation dust before theelection between Foreman James Anglin and employee6 Supervisory personnel named as witnesses to or perpetrators of objettionable or 8(a)(1) conduct and who did not testify are as follows Ernest MNorton, Leroy A Howard, Jack D Farris, Keith Thomas, Roger H Stea-gall, Phil Gervais, William HMixon, Kenneth E Hammitte, Charles FlattJames Anglin, Salvatore Aluia Jack E Miller Rick Chambliss, and DarrelSmithBilly Joe Cantrelle Inmon chimed into the conversation,which dwelt on the subject of unionization, by telling Ang-lin that he could not change Cantrelle's mind Anglin said,"I can try, can't IT" At this point, Anglin asked both Can-trelle and Inmon what they expect to gam from unioniza-tion, arguing that wages were good and had improved fromwhat they were when the employees had first hired in In-mon replied that the cost of living had also risen, whereup-on Anglin replied, "Well, things will get better as the unionactivity gets out " They asked Anglin if he thought employ-ees would have gotten raises if an election campaign hadnot been in progress, Anglin replied that he could not sayfor sure, but "it couldn't hurt any "On the day before the election, Foreman Phil Gervaisspoke to roll grind operator Billy Lindsay about the Unionwhile he was operating his machines Gervais said he couldnot understand why employees would pay union dues forsomething they really did not need Gervais, who hadworked Federal-Mogul in Detroit, further stated that peo-ple were unemployed in Michigan because Federal-Mogulhad moved its plant He told Lindsay that, if the Unioncame in, employees could not take their grievances to theirforeman but would have to let the Union handle it Lind-say attanded one of the small group meetings which Mc-Leod held in mid-May At the meeting which Lindsay at-tended,McLeod stated that unions generally were thecause of violence and then referred to the Mueller BrassCompany plant at nearby Fulton, Mississippi He statedthat it took a union over a year to get a contract at MuellerBrassHe also stated that strikes and violence were thereasons why no industry was moving into nearby Russell-ville,AlabamaSetup man David Harkness attended one of the "25thHour" talks given by McLeod to large assemblies of em-ployees in the company cafeteria At the speech attendedby Harkness, McLeod stated that the Company had madegood progress, with no violence and no layoffs, without theUAW and he was optimistic that there would be no layoffsas long as the Company remained free of unions On sever-al occasions just before the election, Rick Chambliss,Harkness' foreman, asked him, with reference to the forth-coming election, whether his "heart was in the right place "Harkness was wearing UAW buttons on each occasion Onone such occasion, Harkness replied that he knew from thestartwhat he was going to doOn or about May 19, Personnel Director Jerry Meyerscame up to machine operator James D Norris and askedhim what he thought about the Union Norris replied thathe was undecided, so Meyers asked him if there was any-one in the community around Hamilton that he could trustand could talk to Norris replied that there was not becausehe lived in the town of Winfield Shortly thereafter, Norrisreceived a letter from Rankin Fite, an attorney in Hamil-ton who had represented him in personal matters severalyears before Fite told Norris in the letter that he wanted tospeak with him Fite is and has been a prominent politicalfigure in Marion County He represented that county in theAlabama legislature for many years and was at one timeSpeaker of the Alabama House of Representatives Hisfirm, Fite, Fite, and Davis, is local counsel for the Respon-dent and is the registered agent of Federal-Mogul under 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheAlabama corporation laws 7 Norris called Fite andasked him what it was about Fite said that he would preferto talk with Norris at his office, so Harris drove from Win-field to Hamilton to speak with himThe conversation in Fite's office was devoted exclusivelyto the question of the organizing campaign at Federal-Mogul Fite said to Norris that he had heard that he waspushing the Union at Federal-Mogul Norris replied thathe was not doing so Fite told Norris that two plants, whichwould employ about 700 people, were considering a reloca-tion to the Hamilton area but they would not do so if theUAW won the election at Federal-Mogul He then askedNorris to vote no Norris replied that he would vote in theforthcoming election the same way he did the last time,and this statement ended the conversationNorris also attended one of McLeod's preelectionspeeches in the cafeteria I credit Norris' testimony that, atthe speech which he attended, McLeod stated that he wasoptimistic that there would be no layoffs if the plant stayednonunionMachine operator Harris W Walker attended one of the27 meetings which McLeod held in the conference roomwith groups of employees in mid-May I credit Walker'stestimony to the effect that, at the meeting he attended,McLeod said that the reason Federal-Mogul moved out ofDetroit was that the Union placed such heavy economicdemands on it that the Company could not remain com-petitive and that, if the Union was in at Hamilton, custom-ers would cancel orders at that plantMcLeod also statedthat plants were refusing to move into Russellville becauseof unionization which took place thereWalker challengedMcLeod's statement, asking McLeod how, if customers re-fused to buy from unionized plants, they could stay inbusinessMcLeod simply stated that, if a union was votedin and the plant went on strike, customers would have tolook elsewhere for suppliesMcLeod also mentioned thecheck stubs of Allis-Chalmers employees which the Unionhad distributed before the first election and which formedthe basis upon which the first election was set aside Hestated that the employees whose stubs were distributedwere on layoff, although he declined, upon request, to dis-close the names of the employees in question McLeod sug-gested to Walker that he ask the UAW organizer the iden-tity of the Allis-Chalmers employee in questionOn March 7, the day of the first election, former employ-ee Ricky I Palmer, a known union sympathizer, was askedby his foreman, Ernest T Norton, if he had changed hismind about the way he was going to vote Norton thenasked Palmer if there was anything he could do to changePalmer's mind About 2 weeks before the second election,Norton approached Palmer at his work station and askedhim how he thought he would be better off with a unionPalmer simply replied that he thought he would be betteroff7Rankin Fite's partner and nephew, Arthur Fite actively handles legalmatters for Federal-Mogul, although Rankin Fite himself does not do soOn the basis of the above-mentioned considerations and on the basis of theRespondents effort to enlist the business community in general (though notthe Fite firm in particular) to assist it in resisting the UAW drive I find thatRankin Fite was and is a nonsupervisory agent of the RespondentAt a Wednesday evening meeting in the Heat Treat De-partment, which is often held in order to schedule Saturdaywork, Plant Metallurgist Fayette "Pat" Bellew spoke with11 or 12 employees who worked on second shift about thegeneral economic standing of the Company and of thatdepartment This meeting took place shortly before theelection I credit Palmer's statement that, at the meeting inquestion, Bellew told employees that if the Union won, theCompany would probably have to lay off some employees,but if the Union lost it would try in every way possible toavoid doing soOn the midnight shift just preceding the May 30 election,Cone Department Supervisor Darrell Smith came up to thethird-shiftmaintenance man Walter E Walker and askedWalker if he thought that the plant needed a union Walkersaid that he thought it did, so they began to argue the prosand cons of unionization On this same shift, about 2 30a in , Foreman Leroy Howard asked Walker to come intothe company office to speak with him They proceeded to asmall office or conference room adjacent to the main officewhere they sat and talked behind closed doors for 10 or 15minutesHoward went over the provisions of the unioncontract with the Mueller Brass Company at Fulton, Mis-sissippi, and told Walker that the Mueller Brass employeeshad lost more than they had gained He then asked Walkerwhat he thought that Federal-Mogul employees would gainby unionizationWalker replied that he did not know be-cause they did not have a contract as yet He also askedWalker if he thought there would be a strikeWalker re-plied that he did not know Walker noticed that Howardwas bringing other night-shift employees into the same of-fice during this shift He had never had a conversation witha supervisor in this office before, as it was the normal prac-tice of foremen to discuss matters with employees at theirwork stationHugh R Edgar also worked on the 11 p in -7 30 a inshiftAbout 2 30 a in on the morning of May 30, his fore-man, Jack Farris, came to him at his work station andasked him to accompany him to the office because hewanted to show him something Edgar had never been inthat office before except for his initial employment inter-view with Company Personnel Relations Supervisor Nor-man Holloway During a 20-minute interview, Farrisshowed him the Mueller Brass contract and compared ben-efits atMueller Brass under the contract with those at Fed-eral-Mogul During this discussion, Farris told Edgar that,if the Union won the election which was scheduled to be-gin that morning, it would cause the plant to close Farristhen asked Edgar to vote for the CompanyOn the day before the election, William Mixon, foremanin the Heat Treat Department, approached employees EllieJane Eads and Ida Vickory and asked them why they weredisplaying union buttons This was the first day on whicheither of these women had done so Mixon went on to askthem what the Union could do for them that the Companycould not, and inquired as to why these two women weremad at the Company Mrs Eads explained to him the na-ture of their grievance relative to being bumped from onejob to anotherMixon, who was a supervisor in anotherdepartment, asked them if they would like to work for himin Quality Control They replied that they would not On FEDERAL-MOGUL CORPORATIONthe same day, Supervisors Jack Miller and "Pat" Bellewapproached Mrs Eads and Mrs Vickory and repeated thequestion as to why they were wearing union buttons Theyrepeated their dissatisfaction with the working of the com-pany seniority system Later General Foreman Kenneth EHammitte asked them why they were not wearing "I care"buttons, an insignia distributed by foremen and worn bysome employees who opposed the unionization of theplantShortly before the election, Supervisor Charlie Flatt ap-proached machine operator Lowell Gann and noted thepresence of a "Vote Yes" pencil clip on Gann's pocket Heasked Gann what the "Vote Yes" clip meant and Ganntold him it meant he was going to try to do everything hecould do to help the Union Flatt then asked him how thiswould help him, to which Gann replied that he did notknow but that it certainly could not do him any harm4 The 3-day layoff of Gary H Roberts on July 24Gary H Roberts has worked for Federal-Mogul for 2-1/2 years He is a setup man on the first shift in the Auto-maticsDepartment and works for Foreman Samuel LBowlby About five setup men and eight machine opera-tors man the automatic screw machines in this departmenton first shift These machines turn out the cones or cupswhich contain the tapered bearings As a setup man, Rob-erts is assigned to set up, or prepare the screw machines foroperation This is a lengthy process and involves makingvarious adjustments which must be made in order to pro-duce cups or cones tailored to the specifications of a partic-ular order Roberts and other setup men act as trouble-shooters for the less skilled machine operatorsWhen setupmen are not occupied with setting up a particular machine,they "float" from machine to machine to see if they can beof assistance to the operators There are about 30 screwmachines in the Automatics Department On any givenday, about 20 are in operation The others are either dead-lined for repairs or are in the process of being set up for anew orderSetup men receive their assignments each morning fromBowlby It is customary for any operator who may requirethe assistance of a setup man for a short period of time torequest help directly from the nearest available man Setupmen have been instructed to render such assistance when-ever possible, since the productivity of the department de-pends directly on the smooth functioning of the machinesunder the control of the operator If the interruption of asetup assignment to assist an operator is to extend over anlengthy period of time, clearance for the interruption isnormally requested from Bowlby It is often a question ofjudgment as to whether the difficulty in the functioning ofa screw machine is properly the task for a setup man, orwhether the problem is serious enough to require the ser-vices of a more skilled maintenance man from the Mainte-nance DepartmentRoberts was a union activist He signed a union card,solicited cards from other employees at the plant, and worea union button to work About a week before the secondelection took place, Bowlby spoke to Roberts while makingthe rounds of the machines under his supervision and331asked him what the Union could do for him that the Com-pany could not He went on to try to enlist Roberts' sym-pathies for the Company's position, although he admitsknowing that Roberts was a strong union supporterAfter the Union filed its objections to the conduct of thesecond election, Board Agent Donald E Howard, the Resi-dent Officer of the Birmingham Office, made an investiga-tion of the objections In the course of his investigation, heinterviewed Roberts on July 1 During this discussion, theyapparently talked about the question of whether the pen-dency of the objections should stand as a bar to a compa-nywide wage increase which was in the offing Shortlythereafter, at a periodic meeting of department employees,a discussion took place with Bowlby concerning whetherthe Company would be giving a raise which had been con-templated Bowlby stated that he did not know if the Com-pany could grant such a raise because of the pendency ofthe objectionsRoberts spoke up to say that he had askedHoward about this problem when Howard was interview-ing him and had been assured that the investigation of theobjections would not prevent the Company from grantinga wage increaseShortly thereafter, on July 10, Roberts was summoned tothe office of General Foreman Douglas Todd and therewas engaged in a lengthy discussion with Todd and Bowl-by of his asserted job deficiencies In addition to regularpersonnel files maintained by the Respondent in its Per-sonnel Department, Bowlby keeps a file of written memo-randa or "joggers" in his desk in the plant on a majority ofthe employees under his supervision He stated that mostof the entries in his files are adverse reflections on his em-ployees' performance There is evidence that other foremenunder Todd's supervision maintain similar files Under thepractice extant on or before July 10, individual employeesdid not know, except possibly by chance, if written memo-randa were being placed in these informal files by BowlbyAt this interview, Roberts was shown a summarized list of12 entries relating to job deficiencies which had found theirway into Bowlby's file This list was outlined on a one-pagememo, dated July 10 The items listed thereon ranged fromRoberts' taking an extended coffeebreak to threatening in-subordination to a generic category called "poor perfor-mance " Most entries were simply labeled "poor perfor-mance " The item relating to overextending a coffeebreaktook place on January 20, 1975 The other 11 deficienciesoccurred between May 8 and July 10 One of the entries-for loitering-was made on the day of the July 10 inter-viewThe July 10 memorandum, addressed by Todd to Per-sonnel Director Jerry Meyers, also contained the notationSubject has been counseled by his supervisor re-garding each of the above His reactions have general-ly been negative Because there has been no improve-ment in subject's work habits as a result of theabove-listed counsehngs, I am going to talk to subjecttoday and tell him he must make significant improve-ments in his work habits by 7-24-75 (two weeks) or Iwill have no recourse except to terminate himThe memo was signed both by Todd and Bowlby Toddasked Roberts to sign the memorandum at the bottom but 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe refused, saying that he had not been counseled on eachof the occasions mentioned Roberts asked to see the origi-nal memos in Bowlby's file from which this list had beenprepared, saying that he wanted them for his lawyer Todddeclined to grant the request, saying that there was no needfor a lawyer and all that Roberts had to do to save his jobwas to improve his job performanceRespondent distributes to employees a personnel guideor "blue book" to assist them in learning about its policiesand procedures The "blue book" does not outline in detailany formalized procedures for handling questions of disci-pline and discharge, noting only that the Company nor-mally gives warnings for a first offense except when seriousmatters are involvedWhile Respondent's witnesses gaveassurances that there were and are consistent and regularlyfollowed disciplinary and discharge procedures, such pro-cedures are not written and amount, for the most part, tothead hocdeterminations on any related question by Per-sonnel Director Meyers 8 We are told that discipline forpoor performance by an employee-as distinguished fromabsenteeism-was, on July 10, governed by a three-stepprocedure leading to discharge The first step was an oralwarning, the second step, a written warning, and the thirdstep, terminationWith respect to discipline for absentee-ism, there was an additional step, namely, a 3-day suspen-sion between written warning and discharge Both from thetestimony of Respondent's witnesses and from the lan-guage of the July 10 memo, there is no question but that, asof July 10, the written warning memo sent to Meyers wasregarded by management as the predicate for a possibledischarge of Roberts 2 weeks thereafterIn the 2 weeks which elapsed between July 10 and 24,Bowlby "wrote up" Roberts six times in 10 workdays Thewriteups were often couched in argumentative terms Asummary is as follows1July 14-Roberts took an entire 8-hour shift toput three spindles on a shaft on Machine #19 when6 hours was enough to place all four on the shaft2 July 15-Roberts spent 10 minutes (from 9 20 to9 30) in the snackbar3July 15-Saw Roberts talking to employee HarryMcCarley4 July 18-Roberts arrived at work and punchedin before 7 a in starting time of day shift but did notget assignment until 7 04 a in, as per custom in de-partment, and is regarded as tardy5July 19-Lengthy discussion about Roberts fail-ure to start on set-up Machine #10 Was working onMachine # 13 In effect, he failed to comply withBowlby's instructions6 July 24-Roberts seen talking with employeeDon Strickland away from Machine #19 he wasworking on Later in the day Roberts was seen talking7 minutes with groundkeeper Watson McRaeBowlby admits that, because Roberts was under threat ofdischarge during these 2 weeks, he did not personally call6Roberts testified mistakenly that the `blue book" contained provisionsfor a four-step disciplinary procedure The book in question is in evidenceand contains no such procedureany of these derelictions to Roberts' attention, since Rob-erts knew what he should have been doingOn July 24, Roberts was summoned to Meyers' office,where he met with Bowlby, Todd, and Meyers BetweenJuly 10 and 24, Meyers had determined to insert a newprocedural step in the process for disciplining employeesfor poor job performance, thereby bringing it into con-formity with the four-step procedure which he had used indischarging Edsel Emerson for absenteeism (seeinfra)In-stead of terminating Roberts on July 24, Meyers gave hima 3-day suspension without pay Respondent's witnessestestified that when Roberts returned to work after the sus-pension his job performance was such that, to date, theCompany has had no further cause to give him writeups orimpose disciplinary action Roberts states that his job per-formance after July 29 was no different than what it wasbefore his suspension5The discharge of Edsel Dewayde Emerson onMarch 25, 1975Like Roberts, Edsel D Emerson was a setup man in theAutomatics Department on the first shift and worked un-der Foreman Samuel D Bowlby Unlike Roberts, Emersonhad no record of poor performance on the job, however,theRespondent had often voiced its serious objection tohis failure from time to time to be on the job Emersonstarted to work for Federal-Mogul in February 1973 andwent through a training course established by the Respon-dent at the Alabama Training Center When the IAM be-gan an organizing drive which led to the multiunion elec-tion in the spring of 1974, Emerson supported the IAMand his support was made known to the Respondent bythat Union During the UAW campaign which led to theMarch 7 election, Roberts signed a card, engaged in leaf-letting at the plant gate, and wore a UAW button Howev-er,Respondent's witnesses Bowlby and Todd both testifiedthat Emerson was relatively quiet and inactive during theUAW effort until a week or two before the election, when,as Bowlby put it, "he got real verbal " Todd also noticed asimilar change of heart by Emerson just before the March7 electionEmerson had a conversation with General ForemanDouglas Todd at Todd's desk just after the first shift quit-ting time The conversation took place a few days beforetheMarch 7 election As Emerson was getting ready toleave the plant, Todd asked him if he had changed hismind about the Union Emerson replied that he had notand that he was 100 percent for the Union Todd suggestedthat he reconsider his position and asked him why he sup-ported the Union Emerson stated that he was doing so inorder to improve his lot in life and that of his family,whereupon Todd stated that if he continued on along theroad he was following, his actions would affect his job andhis future On the following day, Emerson was speaking toBowlby as Bowlby was checking the operation of the ma-chines in the Automatics Department He asked Bowlby,"What are we going to talk about after the election9"Bowlby replied, "Not anything, because you are not goingto be here " v Bowlby also asked Emerson if there was any-9 1 credit Emerson s testimony on this point FEDERAL-MOGUL CORPORATIONthing that Bowlby could do to change his mind concerningthe forthcoming electionOn another occasion just before the election, Bowlbyspotted Emerson walking toward the toolcrib Emersonwas carrying a signed union membership card in his shirtpocket which he hadjust obtained from another employeeBowlby reached into Edwards' shirt pocket, pulled out thecard, and read it Emerson objected to Bowlby's action andtold him that the matters contained on the card were confi-dentialOn another occasion, Emerson had placed a pieceof union literature in his toolbox and had left the box in anopen position near the machine he was working on Theliterature in question was a card on which a large red spotwas printed It bore the legend, "If all the statements theCo put out were trueyou could blow on this red dotand it would turn blue " 10 Bowlby reached into the tool-box, pulled the card out, and set it on fire with a cigarettelighter, saying "This is what I think of your card "Emerson had a record of considerable absenteeism Inthe spring of 1974, Bowlby spoke to Emerson about it andwarned him that his attendance would have to improve InJune 1974, the Respondent sent Emerson a letter of repri-mand noting the same deficiency Emerson had unexcusedabsences throughout the summer of 1974 and specificallyon August 26 and September 10 and 21 During the sum-mer months Emerson also had a number of excused ab-senceswhich were occasioned by domestic difficultieswhich he was experiencing at the time On Monday, Sep-tember 23, Emerson met Bowlby in the company parkinglot on the way into the plant He asked Bowlby if he couldhave 3 days off to take care of a domestic problem Bowlbysaid he would see what he could do about it Later in theday, Emerson was told to go to Meyers' office Meyersinformed Emerson that he would have 3 days off but itwould be a disciplinary suspension because of poor atten-dance Emerson said that he did not want the time off if itwas to be awarded in this fashion Meyers told Emerson hewas gettingit in the form of a disciplinary layoff whetherhe wanted it or not As a result, Emerson was off on Sep-tember 24, 25, and 26During the ensuing 6 months, Emerson missed addition-al timeOn Bowlby's records, these absences were recordedas followsSeptember 30October 28November 9December 26, 27, 28January I1January 27, 28, 29February 10, 11, 12February 25February 27March 20unexcusedexcusedunexcusedunexcusedanexcusedexcused (sick-had toothpulled)doctor's excuse(sore throat)excusedunexcusedIn addition to these absences, Emerson missed time onvarious days which caused him to work less than a normal10I rejected Resp Exh 5-J at the hearingThatrulingisherebyreversedand the document is admitted into evidence3338-hour shift It was Emerson's March 20 absence whichlaid the groundwork for his removalOn Wednesday, March 19, the personnel office receiveda phone call to the effect that Emerson's 8-year-old sonwas sick at school Emerson was requested by school au-thorities to pick him up and take him home After gettingthe message, Emerson asked Todd for time off to respondto the call and Todd honored the request Emerson wasabsent from the plant about an hour on this errand andthen returned to finish his shiftOn Thursday, March 20, Emerson stayed home all dayHis wife was ill with a sore throat and a fever, so Emersontook care of her and also their sick son The Emersons alsohave a 5-year-old daughter I credit Emerson's statementthat he phoned the Respondent's personnel office in themiddle of the morning and informed Jean Fortner, theclerical employee who normally receives such calls, that hewould be out that day The Emersons originally believedthat their son had the measlesWhen his condition did notimprove, he was taken to a Dr Kirk in Hamilton the fol-lowing week and was found to have scarlet feverEmerson returned to work on Friday After he reportedin,Bowlby asked Emerson where he was on the previousdayAfter Emerson recounted the problem with his sickson, Bowlby was disposed to let the matter drop However,later that day, Todd came to Emerson, and in Bowlby'spresence, asked Emerson why he missed work on Thurs-day Emerson said he was out because his son was sickThey asked him what doctor he used for his son Emersonreplied that he used a doctor in Amory, Mississippi, and adoctor in Hamilton Just before the end of the shift, Emer-son was told to report to Meyers' officeWhen reported toMeyers' office, Bowlby and Todd were also there Meyersasked him why he was absent on Thursday Emerson re-plied that his son was sickMeyers asked him if he had astatement from a physician showing why it would be neces-sary for him to miss work in order to care for him Emer-son said he did not Meyers told him it would be necessaryfor him to get such a statement or he would be terminatedEmerson replied that he did not have such a statement norcould he obtain one because in fact he did not take his sonto see a doctor the preceding day Meyers said he wouldhave to have such a statement by 3 30 p in on the follow-ingMonday or he would be fired IIRespondent's witnesses testified that Emerson told themon Friday that he had in fact taken his son to an unnamedand unremembered physician in Amory, Mississippi, onThursday and had to drive him there because the tires onhis car were poor and he was reluctant to allow his wife todrive a car in that condition There is no question in thisrecord that Emerson's son was sick and that he did nottake him to a physician in Amory or anywhere else onThursday Staying out of work to care for a sick wife andchild is certainly a legitimate excuse for an absence, andRespondent's witnesses so admitted Emerson had no rea-son to fabricate an alternative story for his supervisors Icredit Emerson's account to the effect that he informed11Respondents witnesses differ among themselves as to whether Meyerstold Emerson on this occasion that he was suspended pending receipt of adoctor s excuse Accordingly I credit Emerson s version to the effect that hewas not in fact placed on suspension by Meyers on Friday afternoon 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDTodd, Bowlby, and Meyers that he was home all day onThursday for the reason indicatedWhen Emerson reported to work the following Mondayat 7 a in, his timecard was missing from the rack Bowlbymet him and told him that he would have to wait in thecafeteria until the personnel office opened at 8 amWhenPersonnel Relations Supervisor Norman Holloway arrived,he asked Emerson if he had a doctor's excuse for missingwork the preceding Thursday Emerson said he had nosuch excuse Holloway told Emerson that Meyers had or-dered him not to let Emerson go back to work without anexcuseHolloway then told Emerson that he was suspend-ed and ordered him to leave the plant Emerson did so anddid not returnB Analysis and Conclusions1Threats of reprisalThe Board and the courts are frequently called upon toreview campaign literature in order to determine whetherparticular statements contained therein are protected ele-ments of employer free speech and fair comment, orwhether they amount to coercive attempts to dissuade em-ployees from voting for union representation In drawingthese often fine and tenuous Imes, we find guidance in theSupreme Court's celebratedGisselcase 12 and in Chief Jus-tinWarren's often-cited delineation between permissibleand prohibited electioneering[An employer] may make a prediction as to the pre-cise effect he believes unionization will have on hiscompany In such a case, however, the prediction mustbe carefully phrased on the basis of objective fact toconvey an employer's belief as to demonstrably prob-able consequences beyond his control or to convey amanagement decision already arrived at to close theplant in case of unionizationIf there is any im-plication that an employer may or may not take actionsolely on his own initiative for reasons unrelated toeconomic necessities and known only to him, thestatement is no longer a reasonable prediction basedon available facts but a threat of retaliation based onmisrepresentation and coercion, and as such withoutthe protection of the First AmendmentIn this case, we are confronted by numerous statementsby the Respondent regarding the status and prospects of alarge factory which is still in the startup phase of opera-tionsDuring the first 3 years of its existence, the Hamiltonplant lost money but continued to expand its work forcefrom zero to more than 600 persons In 1975, the year ofthe current campaign by the UAW, this plant has just be-gun to make money for its owners, although more than$1 4 million of anticipated orders had been canceled De-spite the fact that 1975 marked the first year in which theRespondent's Hamilton plant was not in the red, the Re-spondent, both in writing and in statements by its GeneralManager and its lower ranking supervisors, began to dis-cuss with employees the subjects of plant closing and lay-12N L R B v G,ssel Packing Co, Inc,395 U S 575, 618 (1969)offs, a prospect totally at odds with the fact that the Re-spondent had finally achieved profitability in Hamilton af-ter almost 3 years of losing money Moreover,statementsduring the campaign by Plant Manager McLeod linkedunionization with cancellation of orders by customers in acause-and-effect relationship, a claim which was chal-lenged on the spot during a discussion of the subject byone of McLeod's employees and which he admitted duringhis testimony in this case has no basis in fact The Respon-dent has no definite plans to close the Hamilton plant andno specific plans for layoff of rank-and-file personnel, soany suggestions to employees along theselines, tying theseprospects to the UAW's organizational campaign, wereneither precise, demonstrably probable, nor founded onthe basis of objective fact As such, they fail to comply withtheGisselguideline for a proper prediction of conse-quences in the face of unionizationThus, it is clear that various written and oral statementsof the Respondent made shortly before the May 30 elec-tion fall flatly into the category of threats of impendingretaliation against Hamilton employees should they selecttheUAW as their bargaining agent The context of oraldescriptions and pictorial representations by the Respon-dent describing the UAW's asserted history as a bargainingagent leaves no prudent doubt as to a cause-and-effect re-lationship which it wished to implant in the minds of votersbetween unionization and dire results which would followtherefrom at the hand of the Respondent McLeod toldcommunity and business leaders ata meetingin his homethat Federal-Mogul had closed its Detroit plants largelybecause of the UAW, and it is clear that he desired thatthismessage be spread by his guests to his employees Healso told them that it would be difficult for the Hamiltonplant to achieve stability necessary for a long-term opera-tion in the event of a UAW victory,a statementleaving theclear implication that the Respondent would do in Hamil-ton what it did in Detroit if its plant becameorganizedMcLeod's statement to employees during the course of hissmall group conference in mid-May falsely linked cancella-tion of customer orders (and hence layoffs) to unioniza-tion It was coupled with a further statement showing thedisposition of the Respondent to avoid layoffs, even in theface of an economic pinch, in a nonunion plant but a cor-responding indifference to the question of economic lay-offs when dealing with unionized employeesMcLeod's statement at the 25th-hour talk attended byHarkness-that there would be no layoffs as long as theplant remained nonunion-leaves nothing to the imagina-tion and is clearly coercive The same holds true for Mc-Leod's statement at the gathering attended by Norris, andthe statement made by Farris to Edgar on the morning ofthe election when he urged Edgar to vote "no " The neteffect of these statements was to convey a threat of reprisalfor unionizationMcLeod's further statement that "if theUAW had been there, this plant would not be here," takentogether with other statements relating to the UAW's rolein allegedly forcing Federal-Mogul and HooverBall andBearing out of the Detroit area, unmistakably convey thethought that if the UAW gets in here, Federal-Mogul willnot be here Such a statement is likewise beyond the pale ofpermissible electioneeringThe same rationale applies to FEDERAL-MOGUL CORPORATION335his statement concerning why Allis-Chalmers went out ofthe pad-mounted transformer businessThe Respondent also conveyed a threat of reprisal in apreelection leaflet portraying closed plants resulting fromsupport of UAW activities The thought contained on thisleafletmust be considered together with other messagesbeing conveyed by Respondent's principal spokesmen dur-ing this same period of time This martfully coded messageis simply that the Respondent would close the plant inHamilton if the Union won The same rationale applies totheRespondent's question-and-answer booklet,whichstates that with a union an economic pinch would bringabout a layoff according to seniority, while the absence ofa union would, as in the weeks before the election, promptthe employer to follow a policy of no layoffs at all It alsoapplies to a question gratuitously asked and answeredthrough a company pamphlet, namely, that the UAWcould not guarantee that Federal-Mogul would keep oper-ating at Hamilton The implication involved in such aquestion is that a UAW victory would leave the continuedoperation of the plant shrouded in doubt The fact that theRespondent avoided stating this threat categorically in noway detracts from the message it intended to convey andwhat in fact it gave its employees to understand The state-ment was unambiguous, points to no demonstrably proba-ble consequences beyond the employer's control, and, tak-en together with other remarks made by McLeod duringthe same period, leaves economic necessity as merely onefactor to be weighed by this employer in reaching a deci-sion to close its plantWhy layoffs in other Federal-Mogul plants had anybearing on actual or possible decisions relating to theHamilton plant has never been explained The introduc-tion of this subject into the campaign at a point in timewhen the Hamilton plant was just beginning to achieveprofitability indicates a desire to use layoffs elsewhere as anintimidating device rather than an elucidation of rationallybased and factually founded economic factors bearingupon the choice at hand in Hamilton Accordingly, I con-clude that such remarks by Farris and McLeod and theliterature referred to above constitute violations of Section8(a)(1) of the Act As these expressions of company policyand intention emanated from the highest company authori-ties in Hamilton and were circulated throughout the bar-gaining unit in speeches and literature, such statementswere clearly objectionable to the conduct of a fair and freeelection and obviously affected the results thereofGeneralElectric Corporation,215 NLRB 520 (1974)Ido not believe that Thomas' statement to Inmon thatthe Company would close the plant down before it wouldgive employees a $1-an-hour raise is a threat of reprisal forsupporting the Union's organizational drive There is nosolid proof that a $1-an-hour raise was or is an element ofthe UAW's campaign platform or that the UAW had anyintention of making such a demand The statement is notonly one of opinion on the part of Thomas but is an opin-ion directed to a highly remote and conjectural bargainingimpasse wholly unrelated to the consequences which mightensue from selecting the UAW as a bargaining representa-tiveThe thrust of Thomas' statement, as well as Steagall'sstatement on this point to Inmon and McCarley, is thatsuch a bargaining demand was wholly impractical and notsusceptible of fulfillmentThe credited version of Bell's statement to Palmer andtheHeat Treat Department employees that the Depart-ment was overstaffed and that a union victory would resultin a layoff but, if the Union lost, the Company would try inevery way possible to avoid such a layoff, is a clear expres-sion by a lower ranking supervisor of what McLeod wastrying to say in somewhat more cloudy fashion As such, itis a violation of Section 8(a)(1) of the Act and is objection-able to the conduct at a fair and free electionThe day before the election, Aluia told Inmon, in re-sponse to Inmon's question, that the Company would closethe plant down if they had to if the Union came in I con-clude that this statement was coercive, and a violation ofSection 8(a)(1) of the Act It is also objectionable conductBowlby's statement to Emerson just before the electionofMarch 7-that Emerson would not be around after theelection to discuss union-related matters with Bowlby-notonly bears upon the propriety of the March 24 dischargebut also constitutes a promise of reprisal, in violation ofSection 8(a)(l) of the Act As such, it amounts to objec-tionable conduct2 Coercive interrogationThe record is replete with instances of interrogation bycompany officials and supervisors inquiring into the unionsentiments and activities of a large number of bargainingunit employees Respondent seeks to excuse these interro-gations on the basis that they were casual in nature or that,because of the context in which they occurred, the ques-tions did not sufficiently probe into the psyches of thequestioned employees to be coercive in nature Neitherpoint is well takenThere was nothing casual about the questioning ofRespondent's employees by its supervisors Respondent'smanagement met at frequent intervals during the lastweeks of the campaign before the May 30 election to planstrategy and to assess its position A recurring subject atthese meetings was an evaluation of union strength in thevarious departments of the plant On occasion the namesof union-oriented employees were brought up and dis-cussedSuch informationcouldcome into theRespondent's possession only by repeated and systematicquestioning of employees throughout the plant, and this isjust what occurred Questions posed to individual employ-ees and recounted in this record were merely part and par-celofan overall effort designed to further theRespondent's campaign strategy They were not casual,offhand, or isolated discussions by company foremen withold friends who happened to be working for them More-over, such discussions took place against a background,outlined above, in which a barrage of coercive propaganda,both oral and written, flooded in on bargaining unit em-ployees urging them to reject the UAW Furthermore, aquestion frequently asked-what I can do or say to changeyour mind-is more than a mere request for information Itamounts to a solicitation of grievances and carries with it ahint that the Respondent was willing and able to trade offsome unstatedquid pro quoin exchange for a "no" vote 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, I find that the following interrogationsconstitutea violation of Section 8(a)(1) and are objection-able conduct affecting the result of the electionaThomas' questions to Inmon as to why employeeswere for the Union, what the Company had done to turnemployees against it, and what the Union could do foremployees in general and Inmon in particularb Stegall's question to McCarley, in Inmon's presence,as to why employees supported the Union, and what theyexpected to gain from a union victorycAluia's question to Inmon as to what he expected togain from supporting the Union and what the Companyhad done to turn him against itd Anglin's question to Inmon and Cantrelle as to whatthey expected to gain from unionizationeChambhss' repeated questions to Harkness, who waswearing a union button, if his heart was in the right placeThe questions were hardly designed to elicit an informa-tional reply Since they were asked repeatedly during ashort period of time preceding the election, I conclude that,by virtue of the repetition, they amounted to a form ofcoercionfMeyers' quesion to Norris as to what he thoughtabout the UniongNorton's question to Palmer, a known union sym-pathizer, if he had changed his mind about the way he wasgoing to vote and if there was anything that Norton coulddo to change Palmer's mindh Norton's question on another occasion to Palmer asto how he now felt about the Union and how he thought hewould be better off with a unioniMixon's statement to Eads and Vickory as to why theywere displaying union buttons, what the Union could dofor them the Company could not, and why these employeeswere "mad" at the CompanyJQuestions by Miller and Bellew to Eads and Vickoryas to why they were wearing union buttonskKenneth Hammitte's question to Eads and Vickory astowhy they were not wearing "I care" buttons, an anti-union insignia distributed by the Respondent to employ-ees1Flatt's question to Gann as to what the "Vote Yes"pencil clip on Gann's pocket meant, and how supportingthe Union would be beneficial to GanninBowlby's question to Roberts as to what the Unioncould do for him that the Company could notn Todd's question to Emerson dust before the March 7election if he had changed his mind about the Union andwhy he supported the UnionoDarrell Smith's question to Walker during a late nightinterview on the subject of the Union in company confer-ence room as to whether he thought there would be astrike3 Surveillance, creating the impression of surveillance,and miscellaneous interference with Section 7 rightsAt the meeting with Steagall and Thomas which Inmonrequested, the ostensible subject of the discussion wasInmon's request that his brother be hired However, thediscussion moved on to questions of unionization, in thecourse of which Steagall mentioned to Inmon and his asso-ciate,McCarley, that he had heard reports about what an-other employee, B C Allen, had said or done at a unionmeeting Specifically, Steagall mentioned hearing reportthatAllen said he would close the plant down and hadbanged his fist on a table for emphasis Inmon was calledupon to disavow what Allen had said or done Such state-ments on Steagall's part conveyed to McCarley and Inmonthat the discussions which took place at unionmeetingswere under surveillance by the Company By thus creatingthe impression of surveillance of union activities, the Re-spondent herein violated Section 8(a)(1) of the Act andengaged in objectionable conductOn another occasion, Bowlby reached into Emerson'stoolbox, which was Emerson's private property, removed apiece of union literature from the box, and burned it inEmerson's presence, all the while expressing his disdain forthe Union Such action constitutes interference with pro-tected activity, namely, the private possession by an em-ployee of union literature, and as such violatesSection8(a)(1) of the Act These acts and conduct by Respondent'sagents also interfered with the holding of a fair and freeelection4 Promises of benefits and threats of loss of benefitsIn addition to the threats recounted above on the part ofvarious company officials to lay off employees or to closethe plant, the Respondent herein engaged in other activi-tieswhich amounted to an invasion of Section 7 rights Assuch, they also amount to objectionable conduct They areaThe dissemination of a piece of campaign literature inwhich the Company stated that, if the Union won, theUnion would become an employee's sole spokesman ingrievance matters and, in effect, that an employee wouldlose the right to present his grievance directly to manage-ment representatives This is a misstatement of law and isalso a threat on the part of the Respondent to discontinuean existing benefit in the event of a union election victoryAs such, it violates Section 8(a)(1) of the Act and is objec-tionable conductGeneral Electric Company (Wiring De-vices),182 NLRB 876 (1970)bMcLeod's statement to employees during his smallgroup conferences in mid-May that, without the hostileUAW disrupting this plant, "you have a better chance tomove forward on wages "cAnglin's statement to Inmon and Cantrelle in the con-text of a discussion of wage increases that things "will getbetter as the union activity gets out "dGervais' statement to Lindsay that if the Union camein employees could no longer take their grievances directlyto their foremen but would have to let the Union handle it5Objectionable conductIn addition to the evidence presented by the GeneralCounsel in support of the complaint, the Charging Partyintroduced additional testimony to support its objectionsto the conduct of the election and its request that the May30 election be set aside These incidents include an efforton the part of the Respondent to enlist community leaders FEDERAL-MOGUL CORPORATIONto assist it in resisting the UAW's organizing drive and aninterview between local political leader Rankin Fite andunit employee Norris, in which Fite urged Harris to vote"no " They also include other interviews recited above inthe discussion on unfair labor practices In light of thefindings and conclusions directed to other matters relatingto the Respondent's preelection conduct, as well as the dis-cussion set forthinfraconcerning the discharge of EdselEmerson, it is unnecessary to determine whether these inci-dents also constitute conduct which would warrant the set-ting aside of the May 30 election, so I decline to pass uponthem6 The discharge of Edsel EmersonThe legality of the discharge of Edsel Emerson on March24 must be evaluated in the light of Respondent's profferedreason that Emerson was discharged for chronic absentee-ism and for his failure to produce documentation in theform of a doctor's excuse which would justify his absencefrom work on March 20 There can be little doubt ofEmerson's record of absenteeism, a record which reachesback to the commencement of his employment with Feder-al-Mogul For this admitted deficiency, he had already un-dergone the first three steps in the Respondent'sad hocdisciplinary procedure-oral warning, written warning,and a 3-day suspension late in September 1975 After re-ceiving a third-step suspension called for by the discipli-nary system, Emerson was absent from his employment onsome 16 additional days Seven of these absences wereunexcused, nine were excused In light of Emerson's recordof continuing absenteeism, even in the face of previousdisciplinary action, the question arises as to why the Re-spondent continued to tolerate such behavior in the fash-ion indicated for a period of 6 months after his suspension,ifin fact absenteeism was the motivating cause ofEmerson's removal 13Emerson was a known union adherent, dating from thedrive for union representation commenced by the IAM latein 1973 According to Respondent's witnesses, Emersonsupport for union causes waned in the fall and winter of1974-75 until just before the March 7 election when onceagain he began to "get verbal" on behalf of union represen-tation In the course of a brief discussion of unionismwhich took place just before the first 1975 election, BowlbyletEmerson know in clear and menacing terms that hewould not be around for long after the election This omenin and of itself served to indicate that, whatever cause fordischarge the Respondent might hereafter advance, itwould be pretextual since Respondent had already madeup its mind to get rid of Emerson even before the eventsrelied on to justify its action actually took placeEmerson's absence on March 20 was the event which theRespondent seized upon to rid itself of a longtime unionadherent who had recently "gotten verbal " On the previ-ous day, Emerson's son had taken sick at school The Re-spondent knew this illness to be a fact, since it was the13Respondent contends that, in determining what constitutes chronic ab-senteeism as a factor warranting discipline, it includes in this evaluationboth excused and unexcused absences337Respondent who first informed Emerson of the occurrenceand had given him permission to leave the plant in order totake the boy home Respondent's management also had noreason to doubt that the younger Emerson remained ill andadmitted as much at the hearing It also admitted thatmissing work to care for a sick child is a legitimate reasonfor an employee's absence and one which would normallybe honored Indeed, Respondent does not claim that it wasEmerson's absence to attend to a member of his familywhich prompted the decision to fire him Rather it wasEmerson's inability to substantiate his absence by adoctor's excuse which sealed his fateRespondent does not have a regular or inflexible rule orpractice of requiring the presentation of written medicalexcuses before it will deem an absence for illness to beexcused In the case of short absences by employees withgood attendance records, Respondent will simply take theemployee's word that he was too sick to report for work InEmerson's case, the Respondent has looked with greaterscrutiny at his reasons for missing work and normally wasmore stringent in requiring him to produce written excusesbecause of his propensity toward absenteeism However,Respondent was willing to look the other way on Septem-ber 30, November 9, December 26, 27, and 28, and January11when Emerson failed to produce a justifiable reason toexcuse his absence However, on March 20, Respondentwas not so disposed, despite the lack of prudent doubt onitspart that Emerson's son was in fact sick on this occa-sionAccording to credited testimony, Emerson was unable toproduce a doctor's excuse for his March 20 absence be-cause in fact he had not taken his son to see a doctor andthis is what he told Meyers In the face of Meyers' demandon March 21 that he produce a medical excuse or be fired,Emerson's only alternative was to purchase a phony excusefrom a physician, not an unheard of practice at theRespondent's plant but one which could serve no purposein satisfying the Respondent as to thebona fidenature ofEmerson's absence At the same time, the election of thisfradulent alternative could only compound Emerson's pre-dicament, in light of his admission to Meyers and othersthat he had not in fact taken his son to see a doctor on theday he missed work Any medical excuse proffered aftersuch an admission would clearly be fictitious and would beample reason for discharge under any circumstances Indemanding such a document from Emerson as the predi-cate for his retention, the Respondent was demandingwhat Emerson could not legitimately or honorably pro-duceAccordingly, Respondent's insistence in this regardsimply confirmed the pretextual nature of the whole seriesof events surrounding Emerson's terminationIn short, the Emerson discharge presents a case in whicha strongly animated antiunion employer tolerated the ab-senteeism of a known union adherent so long as he re-mained relatively inactive, because when he did show upfor work Emerson turned in a creditable performance inthe semiskilled position of setup man at a factory whereskilled employees are still in relatively short supply How-ever, once Emerson's views propelled him toward more vo-caland vigorous union support, the Respondent de-termined to remove him on the next occasion that his 338DECISIONSOF NATIONALLABOR RELATIONS BOARDmajor shortcoming, absenteeism, provided it with an op-portunity and a cover story Accordingly, I find that, bydischarging Edsel Dewayde Emerson on March 24, the Re-spondent herein violated Section 8(a)(3) of the Act, andalso engaged in objectionable conduct which affected theresult of the May 30 election7 The suspension of Gary RobertsIn the context of employment at the Hamilton plant,Gary Roberts was a relatively long term employee, havingworked for the Respondent for 2-1/2 years His suspensionon July 24 for a period of 3 working days was effected forpoor job performance, an amorphous term which covereda host of asserted shortcomings ranging from overstaying acoffeebreak to failing to remove a cleaning agent from thefloor around a machine 14 During the first 2 years of hisemployment, Roberts was the subject of only one unfavor-able notation in his foreman's informal personnelfile,anentry indicating that on January 20 he had overstayed acoffeebreak In the slightly more than 2 months whichelapsed from May 9 until the disciplinary interview on July10, Roberts was written up by Bowlby11 timesDuring the2 weeks which elapsed between July 10 and his suspensionJuly 24, Roberts was written up by Bowlby for seven defi-cienciesoccurring on six different workdays Roberts, aknown union activist, was an almost entirely satisfactoryemployee until shortly before the second election, when, inBowlby's view, he completely fell apart This fact alonewarrants regarding the criticisms noted in his file with con-siderable suspicion I credit Roberts' self-evaluation to theeffect that his job performance during this period of timeand thereafter was no better or worse than it was before arash of critical comments were made the subject of officialnotations Bowlby could advance no reason which wouldaccount for a sudden and serious lapse in the diligence anddedication in Roberts' job performance, and I concludethat no such lapse occurredWhat did occur just before Roberts was given the secondstepof the disciplinary procedure was that Roberts hadgiven a statement to Board Agent Howard in support ofthe Union's objections and had spoken up at a staff meet-ing to let Bowlby know that he had done so Thereafter, thegroundwork was laid for his termination A disciplinaryinterview took place, followed by a studied effort onBowlby's part to make a written record which would sup-port a further personnel action against him The actioncontemplated by the Respondent on July 10, when the ex-istence of these 12 notations was first brought to Roberts'attention, was discharge Between July 10 and 24, the Re-14One of these incidents-and perhaps the most serious-involved a re-quest by Roberts, just before election, for time off one afternoon so he couldplant some crops Bowlby denied the request because another employee hadbeen given the afternoon off for the same reason and Bowlby was short-handed Roberts told Bowlby that if he did not get the time off he wouldtake it anyway Bowlby told Roberts that, if he left without permission hewould be fired, so Roberts reconsidered his statement and stayed at workIn the course of this argument, Roberts told Bowlby that when the Unioncame in, things would improve so that employees would be able to get timeoffThis incident was not deemed to be of sufficient importance to warrantfurther disciplinary actionspondent received service of a second unfair labor practicecharge filed in Emerson's case and thereupon adjusted itspersonnel procedures to be in a position to deal with Rob-erts in a less stringent manner than it had originally con-templated 15The seven instances relied on by the Respondent as thetriggering events which assertedly motivated Roberts' 3-day suspension were trivial and inconsequential matters Insome instance,Roberts was seen by Bowlby talking withother employees in the plant Respondent has no rule orpractice forbidding or restricting such actionsHowever,Roberts, who was under surveillance during this period oftime, was cited for deficiencies in his job performance be-cause of these conversations while other parties to the con-versations were not similarly charged Precise times wereentered by Bowlby relating to certain deficiencies noted,indicating that Bowlby was making a special effort to ob-serve (and in some instances to time) Roberts during thisperiod, as well as a studied attempt to find sufficient faultto warrant the taking of an adverse personnel action whenthe 2-week "probation" period was overMoreover, someof Bowlby's notations were made in lengthy and argumen-tative fashion, indicating a desire on Bowlby's part to makea case against Roberts rather than merely to record aneventRespondent's demonstrated ammus, its knowledge ofRoberts' union sympathies, the fact that Roberts' perfor-mance was largely acceptable to the Respondent until dustbefore the May 30 election, the inauguration of the suspen-sion effort immediately after Roberts had evidenced hiscooperation with the investigation of the Union's objec-tions to the May 30 election, and the trivial nature of theJuly 10-24 deficiencies relied on to justify a suspension, allindicate that the excuse was pretextual and that thesuspen-sion which resulted therefrom was discrimination in hire ortenure designed to discourage union membership and ac-tivities in violation of Section 8(a)(3) of the Act I so findand concludeUpon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the followingCONCLUSIONS OF LAW1Respondent Federal-Mogul Corporation is an em-ployer engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act2 International Union, United Automobile, Aerospace,and Agricultural Implement Workers of America, UAW, is15The original unfair labor practice charge filed by the Charging Partyherein against the Respondent was dismissed by the Regional Director Asthe 10(b) period had not run on July 14 the Charging Party refiled thecharge as a new case after which time the Regional Director saw fit to issuethe complaint in the instant case alleging that Emerson was discriminatorilyremoved from employment Respondent asks that I accord some weight tothe action of the Regional Director in dismissing the first charge inEmerson s case in evaluating the merits of this case If I did so in order tobe consistent I would be obliged to accord equal weight to the fact that theRegional Director thereafter issued a complaint The countervailing weightof both actions would cancel each other out in weighing the merits anddemerits of the Emerson discharge Instead, I elect to accord no probativevalue to either action of the Regional Director and limit my evaluation ofEmerson s case to the facts in the record and the argument of counsel FEDERAL-MOGUL CORPORATIONa labor organization within the meaning of Section 2(5) ofthe Act3By coercively interrogating employees concerningtheir union sympathies and activities, by engaging in sur-veillance of union activities and by creating in the minds ofemployees the impression that it was engaging in surveil-lance of union activities, by destroying union literaturewhich was the private property and in the private posses-sion of an employee, by threatening to close the plant andto lay off employees if they selected the Union as theirbargaining agent, by promising better wages if the Unionlost the election, and by threatening to discontinue existingbenefits if the Union won the election, the Respondentherein violated Section 8(a)(1) of the Act4 By discharging Edsel D Emerson and by suspendingGary Roberts from employment in order to discouragemembership in and support of International Union, UnitedAutomobile,Aerospace,andAgricultural ImplementWorkers of America, UAW, the Respondent violated Sec-tion 8(a)(3) of the Act5The unfair labor practices recited above in Conclu-sions of Law 3 and 4 have a close, intimate, and substantialeffect on the free flow of commerce within the meaning ofSection 2(6) and (7) of the Act6By the unfair labor practices recited above in Conclu-sion of Law 3 and by the discharge of Edsel D Emerson,as set forth above in Conclusion of Law 4, the Respondentalso interfered with the freedom of choice of its employeesin their selection of a bargaining representative at the rep-resentation election which was conducted on May 30,1975REMEDYHaving found that the Respondent has committed cer-tain unfair labor practices, I will recommend that it beordered to cease and desist therefrom and that it be re-quired to take other actions designed to effectuate the pur-poses and policies of the Act This Respondent is nostranger to the Board and its processes, and the unfair la-bor practices recited above are not the first which Federal-Mogul has been found to have committed 16 As theRespondent's illegal actions have been widespread, repeat-ed, and have included the discriminatory discharge of anemployee, they go to the heart of the Act, so I will recom-mend the issuance of a so-called broad 8(a)(1) order de-signed to suppress any and all violations of that Section ofthe ActJ C Penney Co, Inc (Store #1814),172 NLRB1279, fn 1 (1968),Adam and Eve Cosmetics, Inc,218NLRB 1317 (1975) The conduct of the Respondent foundherein has also interfered with the free choice of a bargain-ing representative by its employees who voted in the repre-sentation election of May 30, 1975, so I will recommendthat the results of that election be set aside and that Case10-RC-10230 be severed from the complaint cases and re-16Federal Mogul Corporation,Coldwater Distribution Center Division163NLRB 927(1967), enforcement denied 394 F 2d 915 (C A 6, 1968),SterlingAluminum Company a Divisionof FederalA'ogul,163NLRB 302 (1967)enforcement in part 391F 2d 713 (C A 8, 1960),Federal Mogul Division ofthe Federal Mogul Corporation203 NLRB 1008(1973),Federal Mogul Carpotation212 NLRB 950 (1974)339manded to the Director for Region 10 with instructions toconduct a third election at such time as free choice of abargaining representative can be made through the vehicleof the Board's election processes I will alsorecommendthat Edsel D Emerson be reinstated to his former or sub-stantially equivalent employment, and that he and GaryRoberts be made whole for any loss of pay which they havesuffered by reason of the discrimination practicedagainstthem, to be computed in accordance with theWoolworthformula, 17 with interest thereon at 6 percent per annum Iwill also recommend that critical notes, reports, and evalu-ations be removed from Gary Roberts' personnel file, in-cluding the formal file kept in the personnel office and theinformal file maintained by his foreman I will also recom-mend the posting of the usual notice, requiring the Respon-dent to inform its employees of their rights and of the re-sults in this caseUpon the foregoing findings of fact, conclusions of law,and upon the entire record in this proceeding, and pur-suant to Section 10(c) of the Act, I hereby issue the follow-ing recommendedORDER 18Respondent Federal-Mogul Corporation, Hamilton, Al-abama, its officers, agents, successors, and assigns, shall1Cease and desist from(a)Coercively interrogating employees concerning theirunion sentiments and activities(b)Threatening to close the plant or to lay off employ-ees if they should select the Union as their bargainingagent(c)Engaging in surveillance of union activities of em-ployees and creating in the minds of employees the impres-sion that it is engaging in surveillance of their union activi-ties(d) Promising employees benefits if they should rejectunion representation(e)Threatening to discontinue existing benefits if em-ployees should vote for union representation(f)Discriminating against employees in the hire or ten-ure of employment because they had joined or supportedInternational Union, United Automobile, Aerospace, andAgricultural ImplementWorkers of America, UAW, orany other labor organization(g) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed tothem by Section 7 of the Act2Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act(a)Offer to Edsel D Emerson full and immediate rein-statement to his former position or, in the event that saidposition no longer exists, to substantially equivalent em-ployment, without prejudice to his seniority or to otherrights which he formerly enjoyed17F W Woolworth Company90 NLRB 289 (1950)18 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board the findingsconclusions and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 340DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Make whole Edsel D Emerson and Gary Robertsfor any loss of pay they have suffered by reason of thediscriminations found herein, in the manner describedabove in the section entitled "Remedy "(c)Remove from all files maintained by the Respondentand its supervisors any notes, memoranda, or other writ-ings which adversely reflect upon the job performance ofGary Roberts and which were issued or placed therein be-tween May I and July 30, 1975(d) Post at its Hamilton, Alabama, plant copies of theattached notice marked "Appendix " 19 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 10, after being duly signed by a representative of theRespondent, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, mclud-19 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board' shall read `Posted Pursuantto a Judgment of the United StatesCourtof Appeals Enforcing an Order ofthe National Labor Relations Boarding all places where notices to employees are customarilyposted Reasonable steps shall be taken to insure that suchnotices are not altered, defaced, or covered by any othermaterial(e)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports and all other records neces-sary to analyze the amount of backpay due under the termsof this Order(f)Notify the Regional Director for Region 10, in writ-ing, within 20 days from the date of this Order, what stepsithas taken to comply herewithIT IS FURTHER ORDERED that the objections filed in Case10-RC-10230 to the election of May 30, 1975, be, and theyhereby are, sustained and said election is hereby set aside,that said case be, and it hereby is, severed from Case 10-CA-11342 and Case 10-CA-11388 and remanded to theDirector for Region 10, and that said Director is herebydirected to conduct a third election therein at such time as,in his judgment, a free and fair election can be held